                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION



WILLIAM LAWRENSON

       Applicant,

v.                                                     Case No. 8:15-cv-2078-T-23TGW

SECRETARY, Department of Corrections,

       Respondent.
                                                /

                                        ORDER

       William Lawrenson applies for the writ of habeas corpus under 28 U.S.C.

§ 2254 (Doc. 1) and challenges the validity of his state convictions for battery and

sexual battery on a person less than twelve years of age, for which convictions

Lawrenson serves life imprisonment. Numerous exhibits (“Respondent’s Exhibit

__”) support the response. (Doc. 8) The respondent admits the application’s

timeliness. (Doc. 8, p. 3)

                                          FACTS1

       The victim’s parents were neighbors of Lawrenson and his wife while both

couples lived in the United Kingdom. When the victim and her family moved to

Polk County, Florida, they remained friends with the Lawrensons. The

Lawrensons visited the victim and her family in the United States on several



       1
         This factual summary derives from Lawrenson’s brief on direct appeal. (Respondent’s
Exhibit 9)
occasions. During one visit, Lawrenson and the victim — then eleven years

old — stayed at the victim’s home while her parents and Lawrenson’s wife went to

dinner. While alone with the victim, Lawrenson inserted his finger into the

victim’s vagina. During a later visit with the victim’s family, Lawrenson fondled

and licked the victim’s breasts. On another occasion Lawrenson put his hand

inside the victim’s underwear and touched her vagina. On yet another occasion,

when the victim was twelve years old, Lawrenson put his hand under the victim’s

swimsuit and grabbed her breasts. The victim’s parents reported the allegations to

the police, who arranged a controlled telephone call between the victim and

Lawrenson while Lawrenson was in the United Kingdom. During the call,

Lawrenson admitted to sexually abusing the victim. Lawrenson later visited the

victim’s family in Polk County. Lawrenson was taken to the police station. In a

recorded interview, he admitted touching the victim’s breasts and demonstrated

how he inserted his finger into the victim’s vagina. Lawrenson was arrested and

charged with one count of sexual battery on a person less than twelve (count one)

and two counts of lewd molestation (counts two and three).

      A jury convicted Lawrenson of both sexual battery on a person less than

twelve and the lesser-included offense of battery on count two. The jury acquitted

Lawrenson of the second charge of lewd molestation (count three). Immediately

after receipt of the verdict, the judge sentenced Lawrenson to a mandatory life

sentence for the sexual battery conviction and to time served for the battery

conviction.
                                         -2-
                            STANDARD OF REVIEW

      The Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

governs Lawrenson’s application. Wilcox v. Florida Dep’t of Corr., 158 F.3d 1209,

1210 (11th Cir. 1998), cert. denied, 531 U.S. 840 (2000). Section 2254(d), which

creates a highly deferential standard for federal court review of a state court

adjudication, states in pertinent part:

             An application for a writ of habeas corpus on behalf of a
             person in custody pursuant to the judgment of a State court
             shall not be granted with respect to any claim that was
             adjudicated on the merits in State court proceedings unless
             the adjudication of the claim —

                    (1) resulted in a decision that was contrary to,
                    or involved an unreasonable application of,
                    clearly established Federal law, as determined
                    by the Supreme Court of the United States; or

                    (2) resulted in a decision that was based on an
                    unreasonable determination of the facts in light
                    of the evidence presented in the State court
                    proceeding.

      In Williams v. Taylor, 529 U.S. 362, 412S13 (2000), the Supreme Court

interpreted this deferential standard:

             In sum, § 2254(d)(1) places a new constraint on the power of a
             federal habeas court to grant a state prisoner’s application for a writ
             of habeas corpus with respect to claims adjudicated on the merits in
             state court. Under § 2254(d)(1), the writ may issue only if one of the
             following two conditions is satisfied — the state-court adjudication
             resulted in a decision that (1) “was contrary to . . . clearly
             established Federal Law, as determined by the Supreme Court of
             the United States” or (2) “involved an unreasonable application
             of . . . clearly established Federal law, as determined by the
             Supreme Court of the United States.” Under the “contrary to”

                                               -3-
              clause, a federal habeas court may grant the writ if the state court
              arrives at a conclusion opposite to that reached by this Court on a
              question of law or if the state court decides a case differently than
              this Court has on a set of materially indistinguishable facts. Under
              the “unreasonable application” clause, a federal habeas court may
              grant the writ if the state court identifies the correct governing legal
              principle from this Court’s decisions but unreasonably applies that
              principle to the facts of the prisoner’s case.

       “The focus . . . is on whether the state court’s application of clearly established

federal law is objectively unreasonable, . . . an unreasonable application is different

from an incorrect one.” Bell v. Cone, 535 U.S. 685, 693 (2002). “As a condition for

obtaining habeas corpus from a federal court, a state prisoner must show that the state

court’s ruling on the claim being presented in federal court was so lacking in

justification that there was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.” Harrington v. Richter, 562

U.S. 86, 103 (2011). See White v. Woodall, 572 U.S. 415, 427 (2014) (“The critical point

is that relief is available under § 2254(d)(1)’s unreasonable-application clause if, and

only if, it is so obvious that a clearly established rule applies to a given set of facts that

there could be no ‘fairminded disagreement’ on the question . . . .”) (citing Richter);

Woods v. Donald, 135 S. Ct. 1372, 1376 (2015) (“And an ‘unreasonable application of’

those holdings must be objectively unreasonable, not merely wrong; even clear error

will not suffice.”) (citing Woodall, 572 U.S. at 419). Accord Brown v. Head, 272 F.3d

1308, 1313 (11th Cir. 2001) (“It is the objective reasonableness, not the correctness per

se, of the state court decision that we are to decide.”). The phrase “clearly established




                                                -4-
Federal law” encompasses only the holdings of the United States Supreme Court “as

of the time of the relevant state-court decision.” Williams v. Taylor, 529 U.S. at 412.

       The purpose of federal review is not to re-try the state case. “The [AEDPA]

modified a federal habeas court’s role in reviewing state prisoner applications in order

to prevent federal habeas ‘retrials’ and to ensure that state-court convictions are given

effect to the extent possible under law.” Bell v. Cone, 535 U.S. at 694. A federal court

must afford due deference to a state court’s decision. “AEDPA prevents defendants —

and federal courts — from using federal habeas corpus review as a vehicle to

second-guess the reasonable decisions of state courts.” Renico v. Lett, 559 U.S. 766,

779 (2010). See also Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (“This is a ‘difficult to

meet,’ . . . and ‘highly deferential standard for evaluating state-court rulings, which

demands that state-court decisions be given the benefit of the doubt’ . . . .”) (citations

omitted).

       When the last state court to decide a federal claim explains its decision in a

reasoned opinion, a federal habeas court reviews the specific reasons as stated in the

opinion and defers to those reasons if they are reasonable. Wilson v. Sellers, 138 S. Ct.

1188, 1192 (2018) (“[A] federal habeas court simply reviews the specific reasons given

by the state court and defers to those reasons if they are reasonable.”). When the

relevant state-court decision is not accompanied with reasons for the decision, the

federal court “should ‘look through’ the unexplained decision to the last related

state-court decision that does provide a relevant rationale [and] presume that the


                                             -5-
unexplained decision adopted the same reasoning.” “[T]he State may rebut the

presumption by showing that the unexplained affirmance relied or most likely did rely

on different grounds than the lower state court’s decision . . . .”

      In a per curiam decision without a written opinion the state appellate court on

direct appeal affirmed Lawrenson’s convictions and sentences. (Respondent’s

Exhibit 11) The state appellate court affirmed the denial of Lawrenson’s Rule 3.850

motion for post-conviction relief. (Respondent’s Exhibits 17 and 23) The state

appellate court’s per curiam affirmance warrants deference under Section 2254(d)(1)

because “the summary nature of a state court’s decision does not lessen the deference

that it is due.” Wright v. Moore, 278 F.3d 1245, 1254 (11th Cir.), reh’g and reh’g en banc

denied, 278 F.3d 1245 (2002), cert. denied sub nom Wright v. Crosby, 538 U.S. 906 (2003).

See also Richter, 562 U.S. at 99 (“When a federal claim has been presented to a state

court and the state court has denied relief, it may be presumed that the state court

adjudicated the claim on the merits in the absence of any indication or state-law

procedural principles to the contrary.”), and Bishop v. Warden, 726 F. 3d 1243, 1255S56

(11th Cir. 2013) (describing the difference between an “opinion” or “analysis” and a

“decision” or “ruling” and explaining that deference is accorded the state court’s

“decision” or “ruling” even if there is no “opinion” or “analysis”).

      As Pinholster, 563 U.S. at 181–82, explains, review of the state court decision is

limited to the record that was before the state court:

             We now hold that review under § 2254(d)(1) is limited to the
             record that was before the state court that adjudicated the claim

                                             -6-
             on the merits. Section 2254(d)(1) refers, in the past tense, to a
             state-court adjudication that “resulted in” a decision that was
             contrary to, or “involved” an unreasonable application of,
             established law. This backward-looking language requires an
             examination of the state-court decision at the time it was made. It
             follows that the record under review is limited to the record in
             existence at that same time, i.e., the record before the state court.

Lawrenson bears the burden of overcoming by clear and convincing evidence a state

court factual determination. “[A] determination of a factual issue made by a State

court shall be presumed to be correct. The applicant shall have the burden of rebutting

the presumption of correctness by clear and convincing evidence.” 28 U.S.C.

§ 2254(e)(1). This presumption of correctness applies to a finding of fact but not to a

mixed determination of law and fact. Parker v. Head, 244 F.3d 831, 836 (11th Cir.),

cert. denied, 534 U.S. 1046 (2001). The state court’s rejection of Lawrenson’s

post-conviction claims warrants deference in this action. (Final Orders Denying

Motion for Post-Conviction Relief, Respondent’s Exhibits 13 and 21)



                   INEFFECTIVE ASSISTANCE OF COUNSEL

      Lawrenson claims ineffective assistance of counsel, a difficult claim to sustain.

“[T]he cases in which habeas petitioners can properly prevail on the ground of

ineffective assistance of counsel are few and far between.” Waters v. Thomas, 46 F.3d

1506, 1511 (11th Cir. 1995) (en banc) (quoting Rogers v. Zant, 13 F.3d 384, 386 (11th

Cir. 1994)). Sims v. Singletary, 155 F.3d 1297, 1305 (11th Cir. 1998), explains that

Strickland v. Washington, 466 U.S. 668 (1984), governs an ineffective assistance of



                                              -7-
counsel claim:

              The law regarding ineffective assistance of counsel claims is
              well settled and well documented. In Strickland v. Washington,
              466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), the
              Supreme Court set forth a two-part test for analyzing ineffective
              assistance of counsel claims. According to Strickland, first, the
              defendant must show that counsel’s performance was deficient.
              This requires showing that counsel made errors so serious that
              counsel was not functioning as the “counsel” guaranteed the
              defendant by the Sixth Amendment. Second, the defendant
              must show that the deficient performance prejudiced the
              defense. This requires showing that counsel’s errors were so
              serious as to deprive the defendant of a fair trial, a trial whose
              result is reliable. Strickland, 466 U.S. at 687, 104 S. Ct. 2052.

       Strickland requires proof of both deficient performance and consequent

prejudice. Strickland, 466 U.S. at 697 (“There is no reason for a court deciding an

ineffective assistance claim . . . to address both components of the inquiry if the

defendant makes an insufficient showing on one.”); Sims, 155 F.3d at 1305 (“When

applying Strickland, we are free to dispose of ineffectiveness claims on either of its two

grounds.”). “[C]ounsel is strongly presumed to have rendered adequate assistance

and made all significant decisions in the exercise of reasonable professional

judgment.” Strickland, 466 U.S. at 690. “[A] court deciding an actual ineffectiveness

claim must judge the reasonableness of counsel’s challenged conduct on the facts of

the particular case, viewed as of the time of counsel’s conduct.” 466 U.S. at 690.

Strickland requires that “in light of all the circumstances, the identified acts or

omissions were outside the wide range of professionally competent assistance.”

466 U.S. at 690.

       Lawrenson must demonstrate that counsel’s alleged error prejudiced the defense

                                               -8-
because “[a]n error by counsel, even if professionally unreasonable, does not warrant

setting aside the judgment of a criminal proceeding if the error had no effect on the

judgment.” 466 U.S. at 691S92. To meet this burden, Lawrenson must show “a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” 466 U.S. at 694.

      Strickland cautions that “strategic choices made after thorough investigation of

law and facts relevant to plausible options are virtually unchallengeable; and strategic

choices made after less than complete investigation are reasonable precisely to the

extent that reasonable professional judgments support the limitations on

investigation.” 466 U.S. at 690–91. Lawrenson cannot meet his burden merely by

showing that the avenue chosen by counsel proved unsuccessful.

             The test has nothing to do with what the best lawyers would
             have done. Nor is the test even what most good lawyers would
             have done. We ask only whether some reasonable lawyer at the
             trial could have acted, in the circumstances, as defense counsel
             acted at trial . . . . We are not interested in grading lawyers’
             performances; we are interested in whether the adversarial
             process at trial, in fact, worked adequately.

White v. Singletary, 972 F.2d 1218, 1220–21 (11th Cir. 1992). Accord Chandler v. United

States, 218 F.3d 1305, 1313 (11th Cir. 2000) (“To state the obvious: the trial lawyers,

in every case, could have done something more or something different. So,

omissions are inevitable . . . . [T]he issue is not what is possible or ‘what is prudent

or appropriate, but only what is constitutionally compelled.’”) (en banc) (quoting



                                             -9-
Burger v. Kemp, 483 U.S. 776, 794 (1987)). The required extent of counsel’s

investigation was addressed recently in Hittson v. GDCP Warden, 759 F.3d 1210, 1267

(11th Cir. 2014), cert. denied sub nom., Hittson v. Chatman, 135 S. Ct. 2126 (2015):

              [W]e have explained that “no absolute duty exists to investigate
              particular facts or a certain line of defense.” Chandler, 218 F.3d at
              1317. “[C]ounsel has a duty to make reasonable investigations or
              make a reasonable decision that makes particular investigations
              unnecessary.” Strickland, 466 U.S. at 691, 104 S. Ct. at 2066
              (emphasis added). “[C]ounsel need not always investigate before
              pursuing or not pursuing a line of defense. Investigation (even a
              nonexhaustive, preliminary investigation) is not required for
              counsel reasonably to decline to investigate a line of defense
              thoroughly.” Chandler, 218 F.3d at 1318. “In assessing the
              reasonableness of an attorney's investigation . . . a court must
              consider not only the quantum of evidence already known to
              counsel, but also whether the known evidence would lead a
              reasonable attorney to investigate further.” Wiggins, 539 U.S. at
              527, 123 S. Ct. at 2538.

See also Jones v. Barnes, 463 U.S. 745, 751 (1983) (confirming that counsel has no duty

to raise a frivolous claim).

       Under 28 U.S.C. § 2254(d) Lawrenson must prove that the state court’s decision

was “(1) . . . contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States or

(2) . . . based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” Sustaining a claim of ineffective assistance

of counsel is very difficult because “[t]he standards created by Strickland and

§ 2254(d) are both ‘highly deferential,’ and when the two apply in tandem, review is

‘doubly’ so.” Richter, 562 U.S. at 106. See also Pinholster, 563 U.S. at 202 (An

applicant must overcome this “‘doubly deferential’ standard of Strickland and [the]

                                               -10-
AEDPA.”), Johnson v. Sec’y, Dep’t of Corr., 643 F.3d 907, 911 (11th Cir. 2011)

(“Double deference is doubly difficult for a petitioner to overcome, and it will be a

rare case in which an ineffective assistance of counsel claim that was denied on the

merits in state court is found to merit relief in a federal habeas proceeding.”), and

Pooler v. Sec’y, Dep’t of Corr., 702 F.3d 1252, 1270 (11th Cir. 2012) (“Because we must

view Pooler’s ineffective counsel claim — which is governed by the deferential

Strickland test — through the lens of AEDPA deference, the resulting standard of

review is “doubly deferential.”), cert. denied, 134 S. Ct. 191 (2013).

       In summarily denying Lawrenson’s motion for post-conviction relief, the state

court recognized that Strickland governs a claim of ineffective assistance of counsel.

(Respondent’s Exhibits 13 and 21) Because the state court rejected the claims based

on Strickland, Lawrenson cannot meet the “contrary to” test in Section 2254(d)(1).

Lawrenson instead must show that the state court unreasonably applied Strickland or

unreasonably determined the facts. In determining “reasonableness,” a federal

application for the writ of habeas corpus authorizes determining only “whether the

state habeas court was objectively reasonable in its Strickland inquiry,” not an

independent assessment of whether counsel’s actions were reasonable. Putnam v. Head,

268 F.3d 1223, 1244, n.17 (11th Cir. 2001), cert. denied, 537 U.S. 870 (2002). The

presumption of correctness and the highly deferential standard of review requires that

the analysis of each claim begin with the state court’s analysis.




                                            -11-
Ground One

       In ground one Lawrenson raises three claims for relief: (1) the trial judge

improperly intervened and improperly interrupted counsel during cross-examination of

the victim, (2) trial counsel rendered ineffective assistance by not “properly” arguing

against the trial judge’s interruption, and (3) trial counsel rendered ineffective

assistance by not properly cross-examining or impeaching the victim. The respondent

opposes claims 1 and 2 as unexhausted and procedurally barred because Lawrenson

failed to raise claim 1 in his direct appeal and failed to raise claim 2 in his Rule 3.850

motion for post-conviction relief.

Claims 1 and 2

       Lawrenson failed to raise claims 1 and 2 in the state court, rendering both

claims unexhausted. An applicant must present each claim to a state court before

raising the claim in federal court. “[E]xhaustion of state remedies requires that

petitioners ‘fairly presen[t]’ federal claims to the state courts in order to give the State

the ‘opportunity to pass upon and correct’ alleged violations of its prisoners’ federal

rights.” Duncan v. Henry, 513 U.S. 364, 365 (1995), Picard v. Connor, 404 U.S. 270, 275

(1971). Accord Rose v. Lundy, 455 U.S. 509, 518S19 (1982) (“A rigorously enforced

total exhaustion rule will encourage state prisoners to seek full relief first from the state

courts, thus giving those courts the first opportunity to review all claims of

constitutional error.”), and Upshaw v. Singletary, 70 F.3d 576, 578 (11th Cir. 1995)

(“[T]he applicant must have fairly apprised the highest court of his state with the


                                             -12-
appropriate jurisdiction of the federal rights which allegedly were violated.”). Also, an

applicant must present to the federal court the same claim presented to the state court.

Picard v. Connor, 404 U.S. at 275 (“[W]e have required a state prisoner to present the

state courts with the same claim he urges upon the federal courts.”). “Mere similarity

of claims is insufficient to exhaust.” Duncan v. Henry, 513 U.S. at 366.

       As Baldwin v. Reese, 541 U.S. 27, 32 (2004), explains, an applicant must alert the

state court that he is raising a federal claim and not just a state law claim:

              A litigant wishing to raise a federal issue can easily indicate the
              federal law basis for his claim in a state-court petition or brief, for
              example, by citing in conjunction with the claim the federal
              source of law on which he relies or a case deciding such a claim
              on federal grounds, or by simply labeling the claim “federal.”

As a consequence, “[i]t is not enough that all the facts necessary to support the federal

claim were before the state courts, or that a somewhat similar state-law claim was

made.” Anderson v. Harless, 459 U.S. 4, 6 (1982). See also Kelley v. Sec’y for Dep’t of Corr.,

377 F.3d 1271, 1345 (11th Cir. 2004) (“The exhaustion doctrine requires a habeas

applicant to do more than scatter some makeshift needles in the haystack of the state

court record.”) (citations omitted).

       Lawrenson’s failure to present to the state court either claim 1 or claim 2

deprived the state court of a “full and fair opportunity to resolve any constitutional

issues by invoking one complete round of the State’s established appellate review

process.” Boerckel, 526 U.S. at 845. See also Anderson v. Harless, 459 U.S. 4, 5 6 (1982)

(“It is not enough that all the facts necessary to support the federal claim were before



                                                -13-
the state courts or that a somewhat similar state law claim was made.”); Preston, 785

F.3d at 460 (noting that “simply mentioning a phrase common to both state and

federal law, like ‘sufficiency of the evidence,’ cannot constitute fairly presenting a

federal claim to the state courts”). Consequently, claims 1 and 2 are unexhausted.

State procedural rules preclude Lawrenson from returning to state court to present his

federal claims in either a second direct appeal or a second state Rule 3.850 motion.

Lawrenson’s failure to properly exhaust his federal claims in the state court results in a

procedural default.

      “If the [applicant] has failed to exhaust state remedies that are no longer

available, that failure is a procedural default which will bar federal habeas relief, unless

either the cause and prejudice or the fundamental miscarriage of justice exception is

applicable.” Smith v. Jones, 256 F.3d 1135, 1138 (11th Cir. 2001). To establish cause

for a procedural default, an applicant “must demonstrate that some objective factor

external to the defense impeded the effort to raise the claim properly in state court.”

Wright v. Hopper, 169 F.3d 695, 703 (11th Cir. 1999). To show prejudice, an applicant

must demonstrate not only that an error at the trial created the possibility of prejudice

but that the error worked to her actual and substantial disadvantage and infected the

entire trial with error of constitutional dimension. United States v. Frady, 456 U.S. 152

(1982). In other words, an applicant must show at least a reasonable probability of a

different outcome. Henderson, 353 F.3d at 892.




                                            -14-
       Absent a showing of cause and prejudice, an applicant may obtain federal

habeas review of a procedurally defaulted claim only if review is necessary to correct a

fundamental miscarriage of justice. Edwards v. Carpenter, 529 U.S. 446, 451 (2000);

Murray v. Carrier, 477 U.S. 478, 495 96 (1986). A fundamental miscarriage of justice

occurs if a constitutional violation has probably resulted in the conviction of someone

who is “actually innocent.” Schlup v. Delo, 513 U.S. 298, 327 (1995); Johnson v.

Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001). To meet the “fundamental miscarriage

of justice” exception, Lawrenson must show constitutional error coupled with “new

reliable evidence — whether . . . exculpatory scientific evidence, trustworthy

eyewitness accounts, or critical physical evidence — that was not presented at trial.”

Schlup, 513 U.S. at 324.

       Lawrenson fails to demonstrate cause for the default of both his federal trial

court error claim and his ineffective assistance of counsel claim because he fails to

show that some “external factor” prevented his raising the federal claims on either

direct appeal or state collateral review.2 Wright, 169 F.3d at 703. Lawrenson likewise

fails to establish prejudice because he does not show that the alleged errors infected the

entire trial with constitutional error. Frady, 456 U.S. at 170. He cannot meet the

“fundamental miscarriage of justice” exception because he presents no “new reliable

evidence” that he is actually innocent. Schlup, 513 U.S. at 327. Because Lawrenson



       2
         Although afforded the opportunity, Lawrenson filed no reply and consequently, does not
oppose the Respondent’s assertion of procedural default.

                                               -15-
satisfies neither exception to procedural default, both claim 1 and claim 2 of ground

one are procedurally barred from federal review.

Claim 3

      Lawrenson claims that his trial counsel rendered ineffective assistance by not

“properly” cross-examining or impeaching the victim at trial. Lawrenson fails in the

federal application to cite any fact or record citation to support this claim. To the

extent that he asserts the same allegations presented to the state court in his Rule 3.850

motion, Lawrenson cannot obtain relief. The state post-conviction court summarily

denied this claim in Lawrenson’s Rule 3.850 motion as follows (Respondent’s Exhibit

13, pp. 2–3) (court’s record citations omitted):

             In claim 1, Defendant alleges that trial counsel was ineffective for
             failing to impeach the victim. Defendant cites to several examples
             as to how trial counsel should have questioned the victim on
             cross-examination. The Court finds that these examples do not
             actually constitute impeachment. In subclaim [a], Defendant
             argues that counsel should have asked the specifics of how the
             Defendant managed to insert his finger into her vagina. The
             victim never testified that he had to go into her pajamas and she
             never testified that there was a struggle. If the question had been
             asked, there is no indication that the victim could not explain
             further. Such information would not have helped the Defendant’s
             case and is not considered impeachment.

             In subclaim[ b], Defendant argues that trial counsel should have
             questioned the victim as to why she changed the offense date. It
             was acknowledged during the trial that the victim was all over the
             place when it came to the dates certain things happened. The jury
             heard the discrepancies in the dates. Pointing out the differences
             in the victim’s testimony could be done during closing arguments.

             In subclaim [c], Defendant argues that counsel should have asked
             the victim why she knew the family was at the Ming Court
             restaurant but why she could not remember what she was
             wearing during the incident on the couch when Defendant

                                             -16-
inserted his finger into the child’s vagina. The child testified that
she was pretty sure she was wearing pajamas and underwear.

In subclaims [d] and [e], Defendant argues that trial counsel
should have asked the victim how it was that the Defendant
managed to touch her breasts if she was laying face down on the
sofa and if she was wrapped up in a blanket. This claim is similar
to subclaim [a] and should be denied for the same reasons.

In subclaim [f], Defendant writes that the victim should have
been questioned as to who got out of the pool first during that
particular incident. At trial, the victim, the mother, and the father
all testified that the victim got out of the pool first. Andre
Rimmer, the father, testified that he saw Defendant get out of the
pool with an erection. It would not be proper to ask the victim
why her parents did not react to the Defendant getting out of the
pool with an erection. Such would have been a question to ask
the father. It would also not be proper to ask the victim if she
really thinks the jury will believe that the Defendant got out of the
pool with an erection.

In subclaim [g], Defendant writes that counsel should have asked
the victim why she would show the Defendant pornography and
how it got on her computer. Defendant also writes that an expert
should have been called to testify that the pornography originated
from an account created by a family member. The testimony at
trial was that the victim asked the Defendant to get rid of
pornographic pop-ups. She did not want her parents to think she
was looking at pornography. The only testimony concerning
Defendant and pornography was that he clicked on the pop-ups
while the victim was present. It was not alleged that the
Defendant actually created an account on a pornographic site.
Therefore, a computer expert would not have been necessary.

In subclaim [h], Defendant writes that counsel should have asked
the victim if she really thought that the jury would think
Defendant would use the phrase “eat you out?” Such is not a
proper question for the victim.

In subclaim [i], Defendant argues that trial counsel should have
obtained a sleepwalking expert to show that the victim should
have remembered what happened after she was pulled into bed
with Defendant. Even if one could find an expert who would
testify accordingly, the victim testified that she could not
remember. An expert opining otherwise would not likely change
the victim’s testimony. An expert could not testify as to what

                                 -17-
             happened when the victim was brought into bed with the
             Defendant. The Court also finds that it was never implied that the
             Defendant had sex with the victim that night.

             In subclaim [j], Defendant wanted trial counsel to ask the victim
             why the Defendant would pull her into bed with his wife there
             when the Defendant ran away from the pornography on the
             computer when his wife entered the room. Such is not a proper
             question for the victim.

             In subclaim [k], Defendant wanted trial counsel to refer to the
             victim as a game player. Such also is not proper.

             Based on the above, claim 1 is DENIED.

      Counsel’s decision to cross-examine and the manner of the cross–examination

are strategic decisions entitled to deference. Dorsey v. Chapman, 262 F.3d 1181 (11th

Cir. 2001), cert. denied, 535 U.S. 1000 (2002); Fugate v. Head, 261 F.3d 1206, 1219 (11th

Cir. 2001). The only question is whether counsel’s strategic decision was

“reasonable.” See Minton v. Sec’y, Dep’t of Corr., 271 F. App’x 916, 918 (11th Cir. 2008)

(“The Supreme Court has ‘declined to articulate specific guidelines for appropriate

attorney conduct and instead has emphasized that the proper measure of attorney

performance remains simply reasonableness under prevailing professional norms.’”)

(quoting Wiggins v. Smith, 539 U.S. 510, 521 (2003)); Dingle v. Sec’y, Dep’t of Corr., 480

F.3d 1092, 1099 (11th Cir. 2007) (“Even if counsel’s decision . . . appears to have been

unwise in retrospect, the decision will be held to have been ineffective assistance only

if it was ‘so patently unreasonable that no competent attorney would have chosen

it.’”). A defendant’s disagreement with counsel’s tactics or strategy will not support a

claim of ineffective assistance of counsel.


                                              -18-
      Even assuming that counsel performed deficiently by not impeaching the victim

as he suggests, Lawrenson fails to demonstrate that the suggested impeachment would

have resulted in his acquittal. Absent a showing of prejudice, Lawrenson cannot

obtain relief because Strickland’s requirements remain unsatisfied. Lawrenson fails to

meet his burden of proving that the state court either unreasonably applied Strickland

or unreasonably determined the facts by rejecting this claim of ineffective assistance of

trial counsel. 28 U.S.C. § 2254(d)(1), (d)(2).

Ground Two

      Lawrenson contends that he is a British national and that trial counsel’s failure

to alert him of his right to contact the British Consulate after his arrest “proves counsel

to [have] been legally unprepared” and resulted in a deprivation of both his right to

“counsel of choice” and to the effective assistance of counsel. Lawrenson asserts that

“if [he] had or been given the opportunity of gaining ‘actual competent counsel,’ the

failures described within this [application] (in all reasonable probability) would not

have occurred. A true adversarial testing process would have evolved and the result of

the proceedings then, in all reasonable probability, would have been colored in a

different light.” (Doc. 1, p. 7) Lawrenson further claims that “the first words of

advice the consulate would have offered would have been[,] “Do not talk to anyone

without the benefit of counsel,” which warning would have caused him to “not have

uttered another word to either of the police/detectives until [he] did gain the necessary

legal representation.” (Id.)


                                            -19-
       The state post-conviction court summarily denied this claim in Lawrenson’s

Rule 3.850 motion as follows (Respondent’s Exhibit 13, p. 3) (court’s record citations

omitted):

               Defendant argues that trial counsel was not properly prepared for
               the suppression hearing. Trial counsel failed to provide case law
               that the Defendant had a right to consult with his
               consulate. . . . As to the consulate issue, Defendant does not have
               standing to bring this claim as treaties are between countries and
               not people and individual citizens have no standing to challenge
               violations of such treaties in the absence of the protest of the
               sovereign involved. Maharaj v. State, 778 So. 2d 944 (Fla.
               2000). . . . [This] [c]aim . . . is DENIED.

To the extent that he relies on the facts and legal citations in his Rule 3.850 motion to

support his federal application, Lawrenson is entitled to no relief.

       In his state post-conviction motion Lawrenson relies on Osagiede v. United States,

543 F.3d 399 (7th Cir. 2008),3 and Article 36 of the Vienna Convention on Consular

Relations (“VCCR”) to argue a violation of his rights under the Sixth Amendment.

The VCCR “addresses communication between an individual and his consular officers

when the individual is detained by authorities in a foreign country.” Sanchez-Llamas v.

Oregon, 548 U.S. 331, 338 (2006). The VCCR creates no enforceable individual right.

       3
          The Supreme Court has not decided whether Article 36 creates a right enforceable by an
individual in judicial proceedings. See Medellin v. Texas, 552 U.S. 491, 506 n.4 (2008) (“[W]e thus
assume, without deciding, that Article 36 grants foreign nationals an individually enforceable right to
request that their consular officers be notified of their detention, and an accompanying right to be
informed by authorities of the availability of consular notification.”) (internal quotation marks and
citation omitted); Sanchez–Llamas, 548 U.S. at 343 (“[W]e find it unnecessary to resolve the question
whether the Vienna Convention grants individuals enforceable rights.... [W]e assume, without
deciding, that Article 36 does grant ... such rights.”); Breard v. Greene, 523 U.S. 371, 376 (1998)
(stating that the Vienna Convention “arguably confers on an individual the right to consular
assistance following arrest”). In Osegiede the Seventh Circuit concluded that Article 36 creates
individually enforceable rights. 543 F.3d at 409–410. Osagiede is not “clearly established federal law,
as determined by the Supreme Court,” as required under Section 2254(d)(1).

                                                  -20-
“[T]he Vienna Convention itself disclaims any intent to create individual rights, stating

that its purpose ‘is not to benefit individuals but to ensure the efficient performance of

functions by consular posts.’” United States v. Duarte-Acero, 296 F.3d 1277, 1280-81

(11th Cir.) (quoting the preamble to the Vienna Convention), cert. denied, 537 U.S.

1038 (2002). See also Gandara v. Bennett, 528 F.3d 823, 829 (11th Cir. 2008) (“[T]he

announced rule is that the Vienna Convention does not confer enforceable individual

rights. . . . That is the law of our circuit.”), and Cardenas v. Stephens, 820 F.3d 197, 203

(5th Cir. 2016) (footnote omitted) (“The fact that the [United States Supreme] Court

has not found an individually enforceable right means that, under § 2254(d)(1), we

cannot grant relief, because such a right is not part of clearly established federal law as

determined by the Supreme Court.”).

       Even assuming that counsel performed deficiently by not notifying him that he

could contact the British consulate, Lawrenson offers no evidence that (1) the British

consulate could have offered any assistance that his trial counsel did not or (2) that if

counsel had performed as he suggests, the outcome of the trial would have been

different. Lawrenson fails to establish that the state post-conviction court either

unreasonably applied Strickland or unreasonably determined the facts in denying this

ground of ineffective assistance of trial counsel.4 28 U.S.C. § 2254(d)(1), (d)(2).


        4
         In the federal application Lawrenson relies on United States v. Cronic, 466 U.S. 648 (1984), to
support this ground of ineffective assistance of counsel. (Doc. 1, p. 7) Cronic holds that Strickland’s
prejudice requirement is inapplicable if “counsel entirely fails to subject the prosecution's case to
meaningful adversarial testing.” 466 U.S. at 659. Lawrenson fails to explain how Cronic applies to his
ground of ineffective assistance of counsel. The record shows that trial counsel exposed the
                                                                                             (continued...)

                                                   -21-
Ground Three

       Lawrenson contends that his trial counsel rendered ineffective assistance by not

presenting either a factual basis or a legal basis to the state court to suppress both

Lawrenson’s allegedly involuntary statements to the police and an audio recording of a

controlled telephone call from the victim to Lawrenson. He argues that “[t]he basis

[he] would have argued at the [s]uppression [h]earing was that ‘coercion and

[p]romises’ were made to gain [his] words — a legally viable claim worthy of belief.”

(Doc. 1, p. 8) Lawrenson asserts that counsel’s “bare bones” suppression argument

“failed to demonstrate to the court that the spirit of Miranda was defeated and this

defeat led directly to trial testimony that was not only material but led directly to [his]

conviction.” (Id.)

       Lawrenson did not argue in the state post-conviction court that his Miranda

waiver was induced by coercion. Lawrenson avers in his federal application that he

exhausted this ground by presentation to the state post-conviction court in his Rule

3.850 motion. (Doc. 1, p. 9) The record shows that in the second ground of his Rule

3.850 motion, Lawrenson challenged trial counsel’s performance at the suppression

hearing based on counsel’s failure to argue, inter alia,5 an alleged error in the date of



4
 (...continued)
prosecution’s case to meaningful adversarial testing. Consequently, Cronic’s presumption of prejudice
is inapplicable. See Bell v. Cone, 535 U.S. 685, 697 (2002) (emphasizing that Cronic’s presumption of
prejudice applies only when counsel “entirely fails” to meaningfully test the prosecution’s case).
       5
         Ground two of the Rule 3.850 motion also includes the claim of ineffective assistance of
counsel for failing to contact the British consulate discussed in ground two of this order.

                                                 -22-
the offense stated in the amended information. (Respondent’s Exhibit 12,

pp. 11–19) In the third ground of his Rule 3.850 motion Lawrenson argued that his

trial counsel rendered ineffective assistance by not filing an interlocutory appeal of the

denial of his motion to suppress. To the extent that Lawrenson relies on the

allegations in his Rule 3.850 motion and asserts in ground three of his federal

application the same allegations addressed by the state post-conviction court, he

cannot obtain relief.

      The state post-conviction court summarily denied grounds two and three of

Lawrenson’s Rule 3.850 motion as follows (Respondent’s Exhibit 13, p. 3) (court’s

record citation omitted):

             In claim 2, Defendant argues that trial counsel was not properly
             prepared for the suppression hearing. . . . Trial counsel also failed
             to point out that the Defendant was not told he had the right to
             an attorney during questioning. Defendant also believes that the
             confession should be stricken because the officers referenced the
             wrong offense date. . . . The Court . . . finds that the Defendant
             was advised that he had the right to an attorney during
             questioning. The confession should not be stricken even if the
             wrong offense date was used. During the questioning, Defendant
             corroborated the victim’s story that he stuck his finger into her
             vagina. Specific dates were not really discussed during the
             questioning. Also, there was testimony at trial that the mother
             kept a diary with dates and events. That is likely why the offense
             date was changed. . . . Claim 2 is DENIED.

             In claim 3, Defendant argues that trial counsel was ineffective for
             failing to pursue an interlocutory appeal of the order denying the
             motion to suppress. Such an appeal is not permitted. Only the
             State may appeal an order granting a motion to suppress before
             the case has become final. Additionally, the Second District
             Court of Appeal reviewed the order denying the motion to
             suppress on direct appeal. The Second DCA per curiam affirmed.
             Claim 3 is DENIED.


                                              -23-
       Lawrenson presents no evidence demonstrating either deficient performance by

trial counsel nor resulting prejudice under Strickland based on the allegations of

ineffective assistance of counsel raised in grounds two and three of the Rule 3.850

motion. To the extent that Lawrenson alleges that his trial counsel “simply failed to

offer [a] factual/legal basis that would have allowed or led the court to grant the

motion to suppress,” he is not entitled to relief because the transcript of the

suppression hearing shows that counsel challenged the validity of the Miranda waiver

and argued against the admission of Lawrenson’s statements to the police, citing state

law cases. (Respondent’s Exhibit 4, pp. 90–97) Lawrenson fails to meet his burden of

proving that the state court either unreasonably applied Strickland or unreasonably

determined the facts in rejecting these allegations of ineffective assistance of trial

counsel. 28 U.S.C. § 2254(d)(1), (d)(2).

Ground Four

       Lawrenson contends that his trial counsel rendered ineffective assistance by

advising him to decline a favorable plea offer. Lawrenson alleges that the state offered

him a ten-year plea offer before trial but that his trial counsel “both improperly and

prejudicially urged [him] to turn down this [p]lea based wholly upon [counsel]

informing [him] that [counsel] was going to destroy [the victim] when she took the

stand.” (Doc. 1, p. 10) Lawrenson asserts that his trial counsel should have advised

him that he “could very well lose at trial and, if you lose, you will receive a life




                                             -24-
sentence and die in prison.” (Id.) Lawrenson claims that absent counsel’s alleged

error, he would have accepted the plea offer and received a shorter sentence.

      Lawrenson raised this ground in two parts in his Rule 3.850 motion as follows

(Respondent’s Exhibit 12, pp. 23–25) (emphasis in original):

             Ground 4

             Given . . . that my counsel’s undeniable ineffectiveness stemmed
             directly from his ill–preparedness, my counsel in knowing he was
             ill–prepared to properly argue my cause at trial, should have
             properly conveyed the following:

             PART ONE: A Best Interest Plea of noll[e] contendere with a
             preservation of the right to appeal the denial of the Motion to
             Suppress.

             It is a matter of record that on the day of trial my counsel
             informed me that the State had offered a favorable ten (10) year
             plea. Counsel urged me to turn down this plea stating that he was
             going to destroy [the victim] when she took the stand — both
             implying and leading me to believe that we would win at trial.

             1) The foregoing clearly demonstrates that my counsel barely
             talked to/questioned [the victim] and did not destroy her
             testimony.

             2) Counsel failed to tell me that all of the others who were going
             to testify at trial were each going to put before the jury testimony
             that collectively would lead credence to the pointing of a guilty
             finger.

             3) What counsel should have done is explained the whole of the
             above to me while telling me that I could take a Best Interest Plea
             explaining that you can plead without actually admitting guilt
             while preserving the right to appeal the suppression hearing
             denial and if that appeal is successful, then we are returned to
             court but now the State’s case in [c]hief will be without 70% to
             80% of their previously expected witness testimony, videos, and
             recordings.

             Put simply, [i]f my counsel would have told me all of the above I
             would have in fact offered a noll[e] contendere plea to the court in

                                              -25-
             exchange for the State’s 10 year offer while preserving my right to
             appeal the denial of the Motion to Suppress and if so done, I
             would have received a lesser sentence than that that was
             ultimately received through my [t]rial conviction.

             PART TWO: Counsel’s improper offer of affirmative misadvice
             leads to a longer sentence

             To stave off repetitiveness, all arguments and/or claims set out in
             the foregoing “Part One” are each applicable and are
             incorporated by reference into this “Part Two[.]” [T]he
             Defendant however points to and puts particular emphasis on
             paragraph #2 of part # one.

             It is a matter of record that on the day of trial my counsel
             informed me that the State had offered a favorable ten (10) year
             [p]lea. Counsel urged me to turn down this plea stating that he
             was going to destroy [the victim] when she took the stand, both
             implying and leading me to believe that we would win at trial.

             I, William Lawrenson, state for the record that but for counsel’s
             affirmative misadvice when conveying the State’s favorable ten
             (10) year plea offer that I would have accepted this plea and if so
             done, I would have received a lesser sentence than that that was
             ultimately received through my trial conviction. Therein the
             prejudice lies.

The state post-conviction court characterized these allegations as follows

(Respondent’s Exhibit 13, p. 4):

             In claim 4 Defendant writes that trial counsel misadvised him
             about the plea offer. Defendant claims that counsel advised
             Defendant to reject a ten year offer because counsel would
             destroy the victim on the stand. Defendant also argues that trial
             counsel failed to discuss the testimony of the other witnesses and
             explain how they would tend to show the Defendant’s guilt. As
             the record does not conclusively refute the Defendant’s claim, a
             response from the State is warranted.

      The state responded that Lawrenson failed to “allege a specific deficiency on the

part of [t]rial [c]ounsel as required.” (Respondent’s Exhibit 14 , p. 4) The state further

asserted that Lawrenson was entitled to neither an evidentiary hearing nor the

                                             -26-
opportunity to amend his ineffective assistance of counsel claim because “his claim

cannot be made sufficient.” (Id. at p. 5) The state post-conviction court agreed with

the state and denied relief. (Respondent’s Exhibit 15) Lawrenson appealed. The state

appellate court reversed the denial of this claim of ineffective assistance of counsel and

remanded the case to the trial court to afford Lawrenson the opportunity to amend his

post-conviction motion. (Respondent’s Exhibit 17) See also Lawrenson v. State, 143

So. 3d 1048 (Fla. 2d DCA 2014). Lawrenson filed an amended Rule 3.850 motion in

which he claimed that “[i]mmediately prior to the start of [t]rial [the prosecutor]

entered into last minute plea negotiations with [counsel].” (Respondent’s Exhibit 20,

p. 4) Lawrenson alleged that if his counsel had given him “all necessary information”

about the prosecutor’s ten-year plea offer, he would have accepted the offer and

received a sentence significantly less than the life sentence he received after conviction

at trial. (Id. at p. 6) Lawrenson requested an evidentiary hearing on this ground in the

state post-conviction court. (Id. at p. 8) The state post-conviction court summarily

denied the amended Rule 3.850 as follows (Respondent’s Exhibit 21, pp. 1–2)

(emphasis in original):

             Defendant claims trial counsel was ineffective for affirmatively
             misadvising him to reject a plea offer of 10 years offered by the
             State on the eve of trial. The Defendant claims trial counsel stated
             he “was going to destroy [the victim] when she took the stand.”
             defendant states that trial counsel failed to properly investigate all
             the facts of the case and “the cumulative effect that this testimony
             would have upon the collective thought process of the jury.”

             As provided in Schofield v. State, 681 So. 2d 736, 737–38 (Fla. 2d
             DCA 1996), remanded on other grounds, 861 So. 2d 1244 (Fla. 2d
             DCA 2003):

                                              -27-
                    Under Strickland v. Washington, 466 U.S. 668, 104
                    S. Ct. 2052, 80 L. Ed. 2d 674 (1984), ineffective
                    assistance of counsel claims have two components.
                    A defendant must show: (1) that his attorney made
                    errors so serious that he or she was not functioning
                    as the counsel guaranteed by the Sixth
                    Amendment, and (2) that but for the errors, the
                    result of the trial would have been different. . . . A
                    defendant bears the burden of establishing both
                    prongs of the Strickland test before a criminal
                    conviction will be vacated.

             Defendant’s claim is essentially the same as previously stated
             when found to be insufficient, with the addition of a vague
             allegation of trial counsel’s “ill-preparedness to actually argue my
             cause at trial.” The Defendant’s claim still only provides general
             conclusions about his disappointment in trial counsel’s
             cross–examination of the victim. The Defendant does not allege a
             specific deficiency as to how counsel was ineffective for failing to
             impeach the victim. The mere fact that the Defendant was
             ultimately convicted does not plead a sufficient allegation beyond
             a mere conclusory statement.

             The Defendant’s addition of an even more vague allegation that
             trial counsel was ineffective for also failing to argue at trial, or
             account for the testimony of every other witness, does not cure
             the deficiency in his original claim. The Defendant does not
             provide the content of any testimony, nor does he even provide
             the names of specific witnesses, for which he claims trial counsel
             failed to investigate.

             Accordingly, and as Defendant has now been provided an
             opportunity to amend his facially insufficient claim, and has
             again failed to do so, it is ORDERED AND ADJUDGED that
             Defendant’s Amended Motion for Post Conviction Relief is DENIED.

The state appellate court affirmed the denial of the amended Rule 3.850 motion in a

per curiam decision without a written opinion. (Respondent’s Exhibit 23)

      Lawrenson’s allegations challenge counsel’s alleged advice to reject a plea offer

based on counsel’s assessment of both the strength of the state’s case and counsel’s

ability to undermine the victim’s credibility at trial. “The Supreme Court has long

                                              -28-
recognized that Strickland’s two-part inquiry applies to ineffective assistance of counsel

arising in the plea process.” Osley v. United States, 751 F.3d 1214, 1222 (11th Cir. 2014)

(citing Hill v. Lockhart, 474 U.S. 52, 57 (1985)). McMann v. Richardson, 397 U.S. 759,

771 (1970), explains that a court should determine not whether “counsel’s advice [was]

right or wrong, but . . . whether that advice was within the range of competence

demanded of attorneys in criminal cases.” Establishing deficient performance requires

proof of more than a strategic predication by counsel that proves wrong. Lafler v.

Cooper, 566 U.S. 156, 174 (2012) (“[A]n erroneous strategic prediction about the

outcome of a trial is not necessarily deficient performance.”). To satisfy Strickland’s

deficient performance requirement, an applicant must establish that counsel committed

“gross error.” McMann, 397 U.S. 772.

      Lawrenson does not demonstrate that counsel’s advice was either completely

unreasonable or bore no relation to a reasonable trial strategy. Lawrenson does not

claim that counsel precluded him from accepting the state’s offer. Lawrenson’s

argument invites the sort of hindsight analysis that Strickland forbids. See Strickland,

466 U.S. at 689 (“A fair assessment of attorney performance requires that every effort

be made to eliminate the distorting effects of hindsight, to reconstruct the

circumstances of counsel's challenged conduct, and to evaluate the conduct from

counsel's perspective at the time.”). See also Diaz v. United States, 930 F.2d 832, 835

(11th Cir. 1991) (“[A]fter the fact testimony concerning [the] desire to plead, without

more, is insufficient to establish that but for counsel’s alleged advice or inaction, [the


                                            -29-
applicant] would have accepted the plea offer.”). Even accepting his allegations that

counsel overestimated the strength of his case, such advice constitutes a bad

prediction, not gross misadvice amounting to deficient performance. The record

demonstrates that counsel’s assessment of the case was not unreasonable as the jury

acquitted Lawrenson of one charge and found him guilty of a lesser-included offense

on another charge. Consequently, Lawrenson has not satisfied Strickland’s

performance prong. See Minton v. Sec’y, Dep’t of Corr., 271 F. App’x 916, 918 (11th Cir.

2008) (“The Supreme Court has ‘declined to articulate specific guidelines for

appropriate attorney conduct and instead has emphasized that the proper measure of

attorney performance remains simply reasonableness under prevailing professional

norms.’”) (quoting Wiggins v. Smith, 539 U.S. 510, 521 (2003) (alterations omitted)).

      Even assuming Lawrenson establishes deficient performance, he fails to

demonstrate resulting prejudice. Lawrenson cites Lafler v. Cooper, 566 U.S. 156 (2012),

to support his ground of ineffective assistance of counsel. (Doc. 1, p. 12) Lafler, 566

U.S. at 163–64, explains:

             In contrast to Hill, here the ineffective advice led not to an offer’s
             acceptance but to its rejection. Having to stand trial, not choosing
             to waive it, is the prejudice alleged. In these circumstances a
             defendant must show that but for the ineffective advice of counsel
             there is a reasonable probability that the plea offer would have
             been presented to the court (i.e., that the defendant would have
             accepted the plea and the prosecution would not have withdrawn
             it in light of intervening circumstances), that the court would have
             accepted its terms, and that the conviction or sentence, or both,
             under the offer’s terms would have been less severe than under
             the judgment and sentence that in fact were imposed.



                                              -30-
       While the alleged ten-year plea deal offers a lower sentence than the life

sentence he received, Lawrenson cannot establish prejudice under Lafler. Lawrenson

was charged in count one of the information with sexual battery on a person less than

twelve, a capital felony that carries a mandatory life sentence under state law. See

Respondent’s Exhibit 6, p. 633. Lawrenson presents no evidence that the trial court

could have imposed a ten-year sentence. Because he cannot demonstrate prejudice as

described in Lafler and Strickland, Lawrenson fails to meet his burden of proving that

the state court either unreasonably applied Strickland or unreasonably determined the

facts in rejecting these allegations of ineffective assistance of trial counsel. 28 U.S.C.

§ 2254(d)(1), (d)(2).

Ground Five

       Lawrenson contends that the cumulative effect of trial counsel’s alleged

deficiencies deprived him of his constitutional right to the effective assistance of

counsel. “Without harmful errors, there can be no cumulative effect compelling

reversal.” United States v. Barshov, 733 F.2d 842, 852 (11th Cir. 1984), cert. denied, 469

U.S. 1158 (1985). See also Conklin v. Schofield, 366 F.3d 1191, 1210 (11th Cir. 2004)

(“[T]he court must consider the cumulative effect of [the alleged errors] and determine

whether, viewing the trial as a whole, [the applicant] received a fair trial as is [his] due

under our Constitution.”). Because each of the grounds in Lawrenson’s federal

application lacks merit, no cumulative prejudice results. See Spears v. Mullin, 343 F.3d

1215, 1251 (10th Cir. 2003) (“Because the sum of various zeroes remains zero, the


                                             -31-
claimed prejudicial effect of [counsel’s] cumulative errors does not warrant habeas

relief.”); Lorraine v. Coyle, 291 F.3d 416, 447 (6th Cir.) (“The Supreme Court has not

held that distinct constitutional claims can be cumulated to grant habeas relief.”),

amended on other grounds, 307 F.3d 459 (6th Cir. 2002), cert. denied, 538 U.S. 947 (2003).

      Accordingly, Lawrenson’s application for the writ of habeas corpus (Doc. 1) is

DENIED. The clerk must enter a judgment against Lawrenson and close this case.

                           DENIAL OF BOTH
                   A CERTIFICATE OF APPEALABILITY
                AND LEAVE TO APPEAL IN FORMA PAUPERIS

      Lawrenson is not entitled to a certificate of appealability (“COA”). A prisoner

seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s

denial of his application. 28 U.S.C. § 2253(c)(1). Rather, a district court must first

issue a COA. Section 2253(c)(2) permits issuing a COA “only if the applicant has

made a substantial showing of the denial of a constitutional right.” To merit a COA,

Lawrenson must show that reasonable jurists would find debatable both the merits of

the underlying claims and the procedural issues she seeks to raise. See 28 U.S.C.

§ 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 478 (2000); Eagle v. Linahan, 279 F.3d

926, 935 (11th Cir 2001). Because he fails to show that reasonable jurists would

debate either the merits of the claims or the procedural issues, Lawrenson is entitled to

neither a COA nor leave to appeal in forma pauperis.

      Accordingly, a certificate of appealability is DENIED. Leave to appeal in




                                           -32-
forma pauperis is DENIED. Lawrenson must obtain permission from the circuit court

to appeal in forma pauperis.

       ORDERED in Tampa, Florida, on December 26, 2018.




                                        -33-
